Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest sends the encrypted first communication session information to a first session validation server and a second session validation server, wherein the first session validation server is configured to utilize a first decryption process to decrypt the encrypted first session communication information and the second session validation server is not configured to utilize the first decryption process to decrypt the encrypted first session communication information, and sends the encrypted second communication session information to the first session validation server and the second session validation server, wherein the second session validation server is configured to utilize a second decryption process to decrypt the second session communication information and the first session validation server is not configured to utilize the second decryption process to decrypt the encrypted second session communication information, in light of other features described in independent claim 9.  The most relevant reference Arnold et al., US 11,023,968 B2, discloses encrypting, at the ledger administration server, first data of the first asset and second data of the second asset differently in the data table, such that a first decryption process used by the first asset validation server to access the first data of the first asset cannot be used to access the second data of the second asset and a second decryption process used by the second asset validation server to access the second data of the second asset cannot be used to access the first data of the first asset, however Arnold does not disclose sending the encrypted first communication session information to a first session validation server and a second session validation server, wherein the first session validation server is configured to utilize a first decryption process to decrypt the encrypted first session communication information and the second session validation server is not configured to utilize the first decryption process to decrypt the encrypted first session communication information, and sending the encrypted second communication session information to the first session validation server and the second session validation server, wherein the second session validation server is configured to utilize a second decryption process to decrypt the second session communication information and the first session validation server is not configured to utilize the second decryption process to decrypt the encrypted second session communication information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
April 10, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447